DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action in response to the present US application number 17/676063, filed on 02/18/2022.  This application is a continuation of U.S. Patent Application No. 14/445852, filed 07/29/2014, now U.S. Patent 11,281,716.  
Claims 1-18 are presented for examination, with claims 1, 12 and 16 being independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: The Specification needs to be amended to specify the status of the cross reference: patent application Ser. No. 14/445852, filed 07/29/2014, now U.S. Patent 11,281,716.  Appropriate correction is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,281,716; since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patents.
The subject matter claimed in the instant application, claims 1-15, are fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
 


INSTANT APPLICATION: 17/676,063
PATENT: 11,281,716
1. A method for identifying media content events, the method comprising: 
receiving, at a media device, a first user specification of a user defined keyword tag; 
associating an identifier of a media content event with the user defined keyword tag specified in the first user specification; 
storing the initially received user defined keyword tag and the associated identifier of the media content event in a database configured to store a plurality of other keyword tags and their respective associated identifier of at least one media content event; 






























receiving a second user specification of the user defined keyword tag, wherein the second user specification is received after the first user specification; 
conducting a search of the user defined keyword tags in the database for instances where the user defined keyword tag of the second user specification matches with the stored user defined keyword tag of the first user specification; 


establishing a communication link from the media device to at least one remote electronic device; 
receiving, from the at least one remote electronic device via the communication link, information that identifies a plurality of second users associated with a community of users, wherein the first user is also a member of the community of users who are associated with each other through the user defined keyword tag;
generating a return message, wherein the return message indicates the associated identifier of the media content event for each instance where the user defined keyword tag of the second user specification matches with the stored user defined keyword tag of the first user specification; and
presenting the return message to a user; 
wherein the return message indicates the identity information for the plurality of second users, and 
wherein the return message indicates, for at least one of the plurality of second users, at least one second user defined keyword tag that has been defined by that second user and an identifier of another media content event that has been associated with that second user defined keyword tag.

2. The method of Claim 1, wherein the user defined keyword tag of the first user specification is a user defined first keyword tag associated with a first identifier of a first media content event, wherein the second user specification includes at least a user defined second keyword tag that has been associated with a second identifier of a second media content event, wherein the search is a first search, the method further comprising: 
conducting a second search of the user defined keyword tags in the database for instances where the user defined second keyword tag of the second user specification matches with the stored user defined keyword tags,
wherein the return message further indicates the associated second identifier of the second media content event that matches the user defined second keyword tag.

3. The method of Claim 1, after presenting the return message to the user, the method further comprising: 
receiving a third user specification; 
searching information in an electronic program guide (EPG) to identify schedule information for a future broadcast of the media content event associated with the user defined keyword tag of the second user specification, wherein the EPG is searched in response to receiving the third user specification; and 
scheduling a recording of the media content event associated with the user defined keyword tag of the second user specification in response to identifying the scheduled broadcast of the media content event, wherein the scheduled recording of the media content event is based on the schedule information in the EPG.


4. The method of Claim 1, after presenting the return message to the user, the method further comprising: 
receiving a third user specification; 
searching information in an electronic program guide (EPG) to identify schedule information for a future broadcast of the media content event associated with the user defined keyword tag of the second user specification, wherein the EPG is searched in response to receiving the third user specification; and
presenting a portion of the EPG to the user, wherein the presented portion of the EPG indicates the media content event associated with the user defined keyword tag of the second user specification.

5. The method of Claim 1, after presenting the return message to the user, and wherein the return message indicates that the media content event associated with the user defined keyword tag of the second user specification is being currently received at the media device, the method further comprising:
receiving a third user specification; and 
presenting the media content event associated with the user defined keyword tag of the second user specification in response to receiving the third user specification.

6. The method of Claim 1, after presenting the return message to the user, and wherein the return message indicates that the media content event associated with the user defined keyword tag of the second user specification is available on a video on demand (VOD) system, the method further comprising:
receiving a third user specification; and 
accessing the media content event associated with the user defined keyword tag of the second user specification from the VOD system in response to receiving the third user specification.












7. The method of Claim 1, after presenting the return message to the user, and wherein the return message indicates that the media content event associated with the user defined keyword tag of the second user specification is available from an Internet site identified in the return message, the method further comprising:
receiving a third user specification; 
establishing a communication link from the media device to the Internet site in response to receiving the third user specification; and 
receiving, at the media device, the media content event associated with the user defined keyword tag of the second user specification from the Internet site.

8. The method of Claim 1, wherein the database is a first database, and further comprising:
establishing a communication link from the media device to at least one remote electronic device; and
communicating, via the established communication link, the initially received user defined keyword tag, the associated identifier of the media content event, and information that identifies the user of the media device to a remote keyword tag system residing in the at least one remote electronic device,
wherein the initially received user defined keyword tag, the associated identifier of the media content event and the information that identifies the user of the media device is stored in a second database that includes a plurality of keyword tags and associated identifiers of media content events defined by other users.

9. The method of Claim 8, wherein the user of the media device is a first user, wherein the first user specification is a user defined first keyword tag associated with a first identifier of a first media content event, the method further comprising:
receiving, from the at least one remote electronic device via the communication link, information that identifies a second user, a user defined second keyword tag defined by the second user, and an associated second identifier of a second media content event; and
storing the information that identifies the second user, the user defined second keyword tag defined by the second user, and the associated second identifier of the second media content event in the database.

10. The method of Claim 9, wherein the user defined first keyword tag and the user defined second keyword tag are the same, and wherein the return message indicates the associated second identifier of the second media content event.

11. The method of Claim 9, wherein the received second user specification includes the user defined first keyword tag and the user defined second keyword tag, and wherein the return message indicates at least the associated first identifier of the first media content event and the associated second identifier of the second media content event.

12. A media device, comprising:
a media content stream interface configured to receive a media content stream, wherein the media content stream includes a plurality of media content events;
a memory medium communicatively coupled to the media content stream interface and configured to store a database comprising:
a plurality of user defined keyword tags; and 
a plurality of identifiers each identifying a media content event, wherein each of the plurality of media content event identifiers are associated with at least one of the plurality of user defined keyword tags;
a user input interface configured to receive a user specification of at least one user defined keyword tag from a user of the media device; 












a processor system communicatively coupled to the memory medium, the user input interface and the media content stream interface; and 
a communication interface communicatively coupled to the processor system and a communication network; 
wherein the processor system is configured to: 
conduct a search of the user defined keyword tags of the database for instances where the input at least one user defined keyword tag matches with the stored user defined keyword tags in the database; 
generating a return message, wherein the return message indicates the associated media content event identifiers associated with the stored user defined keyword tag that matches the input at least one user defined keyword tag; 




















establish a communication link from the media device to at least one remote electronic device; and
communicate to a remote keyword tag system residing in the at least one remote electronic device, via the established communication link, the plurality of user defined keyword tags, the plurality of media content event identifiers associated with each one of the user defined keyword tags, and information that identifies the user of the media device.












13. The media device of Claim 12, further comprising:
a digital video recorder (DVR) memory medium communicatively coupled to the processor system, wherein the memory medium is configured to store selected ones of the plurality of media content events,
wherein the return message indicates to the user that stored in the DVR is at least one of the stored media content events that has been identified as being associated with the input at least one user defined keyword tag, and
wherein the processor system retrieves the stored identified media content event for presentation in response to receiving, at the user input interface, a user selection that specifies presentation of the stored media content event.



14. The media device of Claim 12, further comprising:
a communication interface communicatively coupled to the processor system and a communication network,
wherein the return message indicates to the user that stored at an Internet site is at least one of the media content events identified as being associated with the input at least one user defined keyword tag, and 
wherein the processor system retrieves from the Internet site the stored identified media content event for presentation in response to receiving at the user input interface a user selection that specifies presentation of the stored media content event.


15. The media device of Claim 12, wherein the memory medium is configured to store electronic program guide (EPG) information that defines scheduled presentation dates and times for selected ones of the plurality of media content events that are to be received at the media content stream interface at a current time and at future times, wherein the processor system is further configured to:
search the EPG information for instances where the at least one of the media content events identified as being associated with the input at least one user defined keyword tag is scheduled for future presentation;
indicate in the return message that the at least one of the media content events identified associated with the input at least one user defined keyword tag is scheduled for future presentation; and 
schedule a recording of the at least one of the media content events identified as being associated with the input at least one user defined keyword tag in response to receiving at the user input interface a user selection that specifies recording of the media content event, wherein the recording schedule is based on the EPG information.

16. A remote keyword tag system comprising: 
a communication interface communicatively coupled to a communication network; 
a memory medium configured to store information in a remote keyword tag database, the remote keyword tag database information comprising: 
a plurality of user defined keyword tags;
identity information for each user that defined each one of the user defined keyword tags; and 
a plurality of identifiers each identifying a media content event, wherein each of the plurality of media content event identifiers are associated with at least one of the plurality of user defined keyword tags; and 
a processor system, wherein the processor system is configured to: 
establish a communication link to a media device; 
receive a request from the media device, wherein the request is for the information in the remote keyword tag database; and 
communicate the information in the remote keyword tag database to the requesting media device.

17. The remote keyword tag system of Claim 16, wherein the processor system is further configured to:
receive from the media device a user defined keyword tag that has been defined by the user of the media device, an identifier of a media content event associated with the user defined keyword tag, and information that identifies the user of the media device; and 
store the received user defined keyword tag, the associated identifier of the media content event and the information that identifies the user of the media device in the remote keyword tag database.

18. The remote keyword tag system of Claim 16, wherein the processor system is further configured to:
receive from the media device a user defined keyword tag that has been defined by the user of the media device; 
conduct a search of the plurality of user defined keyword tags in the remote keyword tag database for instances where the received user defined keyword tag from the media device matches with any user defined keyword tags stored in the remote keyword tag database; and 
communicate information to the media device that indicates the associated identifier of the media content event for each instance where the received user defined keyword tag from the media device matches with any user defined keyword tags stored in the remote keyword tag database.

1.  A method for identifying media content events, the method comprising:
receiving, at a media device, a first user specification of a user defined keyword tag; 
associating an identifier of a media content event with the user defined keyword tag specified in the first user specification; 
storing the initially received user defined keyword tag and the associated identifier of the media content event in a database configured to store a plurality of other keyword tags and their respective associated identifier of at least one media content event; 
receiving electronic program guide (EPG) information at the media device from a media content provider that provides broadcasting media content to the media device; 
storing the received EPG information in a memory medium of the media device; 
generating an electronic program guide (EPG) based on the stored EPG information; 
presenting the EPG on a display that is communicatively coupled to the media device, 
wherein the presented EPG lists a plurality of stations that are currently broadcasting media content via the media content provider, 
wherein, for each of the listed plurality of stations, an identifier of a currently broadcasting media content event by that station is indicated on the presented EPG; 
wherein the presented EPG further presents identifiers of other media content events that are scheduled for future broadcast at least for a duration of time that includes the current time out to a future time; 
wherein the user defined keyword tag is presented concurrently with and adjacent to the identifier of the listed currently broadcasting media content event on the presented EPG when the associated media content event is currently being broadcast by the associated station;
receiving a second user specification of the user via the presented EPG, wherein the second user specification corresponds to a request of presentation of the currently broadcasting media content event that also indicates the user defined keyword tag on the presented EPG, wherein the second user specification is received after the first user specification; and
presenting the currently broadcasting media content event associated with the second user specification made via the presented EPG to a first user;
establishing a communication link from the media device to at least one remote electronic device; and
receiving, from the at least one remote electronic device via the communication link, information that identifies a plurality of second users associated with a community of users, wherein the first user is also a member of the community of users who are associated with each other through the user defined keyword tag,
wherein a return message that is presented to the first user indicates the identity information for the plurality of second users who are associated with the user defined keyword tag, and





wherein the return message indicates, for at least one of the plurality of second users, at least one second user defined keyword tag that has been defined by that second user and an identifier of another media content event that has been associated with that second user defined keyword tag.


















2. The method of Claim 1, after receiving the second user specification, the method further comprising:
receiving a third user specification;
searching information in the electronic program guide (EPG) information stored at the media device to identify schedule information for a future broadcast of another media content event that is also associated with the user defined keyword tag, wherein the EPG information is searched in response to receiving the third user specification; and 
scheduling a recording of the other media content event associated with the user defined keyword tag in response to identifying the scheduled broadcast of the other media content event, wherein the scheduled recording of the other media content event is based on the schedule information in the EPG information.

3. The method of Claim 1, after receiving the second user specification, the method further comprising:
receiving a third user specification;
searching information in the electronic program guide (EPG) information to identify schedule information for a future broadcast of another media content event that is also associated with the user defined keyword tag, wherein the EPG information is searched in response to receiving the third user specification; and
presenting a portion of the EPG to the user, wherein the presented portion of the EPG indicates a second station that is scheduled to broadcast the media content event associated with the user defined keyword tag, and wherein the presented portion of the EPG indicates an identifier of the listed other broadcasting media content event, and wherein the presented portion of the EPG concurrently indicates the scheduled broadcast time of the other media content event and the user defined keyword tag.

4. The method of Claim 1, after receiving the second user specification, and wherein the currently broadcasting media content event identified by the second user specification is a first media content event, the method further comprising:
receiving a third user specification that identifies a second media content event that is indicated on the presented EPG, wherein the second media content event is scheduled for broadcast at a future time, and wherein the identifier of the second media content event and the second user specification are concurrently indicated on the EPG; and
presenting the second media content event associated with the user defined keyword tag of the second user specification when the second media content event is broadcast at the future time in response to receiving the third user specification.

5. The method of Claim 1, after receiving the second user specification, and wherein the media content event associated with the user defined keyword tag of the second user specification is also available on a video on demand (VOD) system, the method further comprising:
receiving a third user specification; and
accessing the media content event associated with the user defined keyword tag of the second user specification from the VOD system in response to receiving the third user specification.

6. The method of Claim 1, after receiving the second user specification, and wherein the media content event associated with the user defined keyword tag of the second user specification is available from an Internet site identified in a return message that is presented to the user, the method further comprising:
receiving a third user specification;
establishing a communication link from the media device to the Internet site in response to receiving the third user specification; and
receiving, at the media device, the media content event associated with the user defined keyword tag of the second user specification from the Internet site.














































7. A media device, comprising:
a media content stream interface that receives a media content stream, wherein the media content stream includes a plurality of media content events;
a memory medium communicatively coupled to the media content stream interface wherein the memory medium stores a database comprising:
a plurality of user defined keyword tags;
a plurality of identifiers each identifying a media content event, wherein each of the plurality of media content event identifiers are associated with at least one of the plurality of user defined keyword tags; and
wherein the memory medium stores electronic program guide (EPG) information;
a user input interface that:
receives a first user specification of at least one user defined keyword tag from a user of the media device, wherein the user defined keyword tag is associated with at least one of the plurality of media content event identifiers; and
receives a second user specification, wherein the second user specification is received after the first user specification is received and after the user defined keyword tag of the first user specification is associated with the media content event identifier;
a processor system communicatively coupled to the memory medium, the user input interface and the media content stream interface, wherein the processor system:
generates an electronic program guide (EPG) based on the stored EPG information; presents the generated EPG on a display that is communicatively coupled to the media device,
wherein the presented EPG lists a plurality of stations that are currently broadcasting media content via the media content provider, 
wherein, for each of the listed plurality of stations, an identifier of a currently broadcasting media content event by that station is indicated on the presented EPG, 
wherein the presented EPG further presents identifiers of other media content events that are scheduled for future broadcast at least for a duration of time that includes the current time out to a future time, 
wherein the user defined keyword tag is presented concurrently with and adjacent to the identifier of the listed currently broadcasting media content event on the presented EPG when the associated media content event is currently being broadcast by the associated station, and 
wherein the second user specification is made via the presented EPG and corresponds to a request of presentation of the currently broadcasting media content event that also indicates the user defined keyword tag; and 
presents the currently broadcasting media content event associated with the second user specification made via the presented EPG to a first user; 
establishes a communication link from the user input interface to at least one remote electronic device; and 
receives, from the at least one remote electronic device via the communication link, information that identifies a plurality of second users associated with a community of users, wherein the first user is also a member of the community of users who are associated with each other through the user defined keyword tag, 
wherein a return message that is presented to the first user indicates the identity information for the plurality of second users who are associated with the user defined keyword tag, and 
wherein the return message indicates, for at least one of the plurality of second users, at least one second user defined keyword tag that has been defined by that second user and an identifier of another media content event that has been associated with that second user defined keyword tag.

8. The media device of Claim 7, further comprising:
a digital video recorder (DVR) memory medium communicatively coupled to the processor system, wherein the memory medium stores selected ones of the plurality of media content events,
wherein a return message that is presented to the user on the display indicates to the user that stored in the DVR is at least one of the stored media content events that has been identified as being associated with the input at least one user defined keyword tag, and
wherein the processor system retrieves the stored identified media content event for presentation in response to receiving, at the user input interface, a user selection that specifies presentation of the stored media content event.

9. The media device of Claim 7, further comprising:
a communication interface communicatively coupled to the processor system and a communication network,
wherein a return message that is presented to the user on the display indicates to the user that stored at an Internet site is at least one of the media content events identified as being associated with the input at least one user defined keyword tag, and
wherein the processor system retrieves from the Internet site the stored identified media content event for presentation in response to receiving at the user input interface a user selection that specifies presentation of the stored media content event.

10. The media device of Claim 7, wherein the memory medium stores electronic program guide (EPG) information that defines scheduled presentation dates and times for selected ones of the plurality of media content events that are to be received at the media content stream interface at a current time and at future times, wherein the processor system: 
searches the EPG information for instances where another media content event is identified as being associated with the input at least one user defined keyword tag, wherein the other media content event is scheduled for future presentation; 
indicates in a return message that is presented to the user on the display that the other media content event associated with the input at least one user defined keyword tag is scheduled for future presentation; and 
schedules a recording of the other media content event in response to receiving at the user input interface a user selection that specifies recording of the media content event, wherein the recording schedule is based on the EPG information.

11. The media device of Claim 7, further comprising: 
a communication interface communicatively coupled to the processor system and a communication network, wherein the processor system: 
establishes a communication link from the media device to at least one remote electronic device, and 
communicates to a remote keyword tag system residing in the at least one remote electronic device, via the established communication link, the plurality of user defined keyword tags, the plurality of media content event identifiers associated with each one of the user defined keyword tags, and information that identifies the user of the media device.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Li, US 2014/0075310 (hereinafter “Li”), in view of Garcea et al., US 2008/0022308 (hereinafter “Garcea”), and further in view of Nichols et al., US 2013/0173533 (hereinafter “Nichols”). 

Regarding claim 1, Li discloses,  A method for identifying media content events, the method comprising: 
receiving, at a media device, a first user specification of a user defined keyword tag (e.g. the media management and playback system has an electronic communications interface that receives the first signal indicating that the user has engaged the button 140A. The first signal may also include information indicating at what time during the playback of the media program [as a first user specification] the button 140A is engaged. For example, in the embodiment shown, the user pressed the button 140A to begin defining his/her favorite excerpt at 1 hour and 20 minutes and 45 seconds into the movie.  User can name the excerpt [as a user defined keyword tag], Li: [0029] and [0034].  Wherein, the media program is being played on an electronic device. The electronic device may be a desktop computer, a laptop computer, a tablet computer (for example, APPLE's.RTM. IPAD.RTM. or various ANDROID.RTM. or WINDOWS.RTM. powered tablets), a mobile telephone (for example, APPLE's.RTM. IPHONE.RTM. or various ANDROID.RTM. or WINDOWS.RTM. powered smart-phones), or a television (TV) set with an external or integrated set-top box [as media device], Li: [0019]); 
associating an identifier of a media content event with the user defined keyword tag specified in the first user specification (e.g. the media management and playback system may then record this information in association with the media program [as an identifier of a media content event] and link it to an account of the user. For example, the media management and playback system may record (e.g., as a database entry) that the user A has defined a beginning of a favorite excerpt for the movie "Example Movie M" at 1 hour 20 minutes and 45 seconds into the movie, Li: [0030]); 
storing the initially received user defined keyword tag and the associated identifier of the media content event in a database configured to store a plurality of other keyword tags and their respective associated identifier of at least one media content event (e.g. the creation of a user-defined excerpt, e.g. “tag” the media program, stored in an electronic database of the media management and playback system, Li: [0030],[0037] and [0069]); 
receiving a second user specification of the user defined keyword tag, wherein the second user specification is received after the first user specification (e.g. once the user clicks on the button 140B, a second signal is sent to the media management and playback system discussed above (which may be either remote or local). Similar to the first signal, this second signal may also contain time information indicating at what time during the playback of the media program the button 140B is engaged [as a second user specification]. For example, in the embodiment shown, the user pressed the button 140B to complete the definition of his/her favorite excerpt at 1 hour and 27 minutes and 43 seconds into the movie, Li: [0031].  Since the second definition of excerpt [as second user specification] at 1 hour and 27 minutes and 43 seconds into the movie; it is understood that the second user specification is received after the first user specification, i.e. 1 hour and 20 minutes and 45 seconds into the movie); 
conducting a search of the user defined keyword tags in the database for instances where the user defined keyword tag of the second user specification matches with the stored user defined keyword tag of the first user specification (e.g. the user may base his/her search on an excerpt that he/she has defined and ask the media management and playback system to search its database for other media programs or user-defined excerpts (or even the media program from which the user-defined excerpt is made) that are similar to the excerpt that he has defined, Li: [0054]); 
Li does not directly or explicitly disclose:
establishing a communication link from the media device to at least one remote electronic device; 
receiving, from the at least one remote electronic device via the communication link, information that identifies a plurality of second users associated with a community of users, wherein the first user is also a member of the community of users who are associated with each other through the user defined keyword tag;
Garcea teaches:
establishing a communication link from the media device to at least one remote electronic device (e.g. functions are performed by remote processing devices that are linked through a communications network, Garcea: [0052]); 
receiving, from the at least one remote electronic device via the communication link, information that identifies a plurality of second users associated with a community of users, wherein the first user is also a member of the community of users who are associated with each other through the user defined keyword tag (e.g. receiving a viewer-initiated search request at the television-based client device to identify related media content assets associated with the value through a communication network, Garcea: [0005], [0052] and [0070].  The television-base clients 706(1-N) have been interpreted as community of users);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of managing media playback as disclosed by Li, to include instructions to prepopulated search results in EPG data as taught by Garcea to provide a list of the related media content assets without initiating a request to an EPG server.
Li  in view of Garcea does not directly or explicitly disclose:
generating a return message, wherein the return message indicates the associated identifier of the media content event for each instance where the user defined keyword tag of the second user specification matches with the stored user defined keyword tag of the first user specification; and
presenting the return message to a user; 
wherein the return message indicates the identity information for the plurality of second users, and 
wherein the return message indicates, for at least one of the plurality of second users, at least one second user defined keyword tag that has been defined by that second user and an identifier of another media content event that has been associated with that second user defined keyword tag.
Nichols teaches:
generating a return message, wherein the return message indicates the associated identifier of the media content event for each instance where the user defined keyword tag of the second user specification matches with the stored user defined keyword tag of the first user specification (e.g. In some embodiments, media listings may be searched to identify media content that matches one or more of the media content attributes within the first tag cloud.  A media listing that corresponds to the identified media content may then be displayed in a display screen simultaneously with the first tag cloud.  In addition, the media listings may be searched to identify media content that matches one or more of the media content attributes within the second tag cloud, Nichols: [0003]–[0009]); and
presenting the return message to a user (e.g. A media listing that corresponds to the identified media content may then be displayed in a display screen simultaneously with the first tag cloud, Nichols: [0003]–[0009]); 
wherein the return message indicates the identity information for the plurality of second users (e.g. A media listing that corresponds to the identified media content may then be displayed in a display screen simultaneously with the first tag cloud, Nichols: [0003]–[0009]), and 
wherein the return message indicates, for at least one of the plurality of second users, at least one second user defined keyword tag that has been defined by that second user and an identifier of another media content event that has been associated with that second user defined keyword tag (e.g. In some embodiments, media listings may be searched to identify media content that matches one or more of the media content attributes within the first tag cloud.  A media listing that corresponds to the identified media content may then be displayed in a display screen simultaneously with the first tag cloud.  In addition, the media listings may be searched to identify media content that matches one or more of the media content attributes within the second tag cloud, Nichols: [0003]–[0009]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of managing media playback as disclosed by Li in view of Garcia to include systems and methods for sharing user profile information using tag clouds as taught by Nichols to provide tools to publish or transmit user taste profiles to other users.

Regarding claim 2, Li and Nichols in combination further discloses, wherein the user defined keyword tag of the first user specification is a user defined first keyword tag associated with a first identifier of a first media content event (Li: [0029], [0030] and [0034]) , wherein the second user specification includes at least a user defined second keyword tag that has been associated with a second identifier of a second media content event (Li: [0031]), wherein the search is a first search, the method further comprising: 
conducting a second search of the user defined keyword tags in the database for instances where the user defined second keyword tag of the second user specification matches with the stored user defined keyword tags (e.g. the user may base his/her search on an excerpt that he/she has defined and ask the media management and playback system to search its database for other media programs or user-defined excerpts (or even the media program from which the user-defined excerpt is made) that are similar to the excerpt that he has defined, Li: [0054]),
wherein the return message further indicates the associated second identifier of the second media content event that matches the user defined second keyword tag (e.g. A media listing that corresponds to the identified media content may then be displayed in a display screen simultaneously with the first tag cloud, Nichols: [0003]–[0009]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of managing media playback as disclosed by Li in view of Garcia to include systems and methods for sharing user profile information using tag clouds as taught by Nichols to provide tools to publish or transmit user taste profiles to other users.

Regarding claim 6, Li and Garcea in combination further discloses, after presenting the return message to the user, and wherein the return message indicates that the media content event associated with the user defined keyword tag of the second user specification is available on a video on demand (VOD) system, the method further comprising:
receiving a third user specification (Li: Fig. 7, e.g. excerpt 3); and 
Li does not directly or explicitly disclose:
accessing the media content event associated with the user defined keyword tag of the second user specification from the VOD system in response to receiving the third user specification.
Garcea teaches:
accessing the media content event associated with the user defined keyword tag of the second user specification from the VOD system in response to receiving the third user specification (e.g. the list of related media content assets 226 which are associated with the value 230 include video on demand (VOD) assets, and the tag 224 identifies additional data 236 associated with the VOD assets: Garcea: [0038]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of managing media playback as disclosed by Li to include instructions to prepopulated search results in EPG data as taught by Garcea to provide a list of the related media content assets without initiating a request to an EPG server (Garcea: [0017]).

Regarding claim 7, Li, Nichols and Garcea in combination further discloses, after presenting the return message to the user, and wherein the return message indicates that the media content event associated with the user defined keyword tag of the second user specification is available from an Internet site identified in the return message (Nichols: [0003]–[0009]), 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of managing media playback as disclosed by Li in view of Garcia to include systems and methods for sharing user profile information using tag clouds as taught by Nichols to provide tools to publish or transmit user taste profiles to other users.
the method further comprising:
receiving a third user specification (Li: Fig. 7, e.g. excerpt 3); 
establishing a communication link from the media device to the Internet site in response to receiving the third user specification (e.g. functions are performed by remote processing devices that are linked through a communications network, Garcea: [0052], [0070]); and 
receiving, at the media device, the media content event associated with the user defined keyword tag of the second user specification from the Internet site (e.g. receiving a viewer-initiated search request at the television-based client device to identify related media content assets associated with the value through a communication network, Garcea: [0005], [0052] and [0070]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of managing media playback as disclosed by Li to include instructions to prepopulated search results in EPG data as taught by Garcea to provide a list of the related media content assets without initiating a request to an EPG server (Garcea: [0017]).

Regarding claim 8, Garcea further teaches, wherein the database is a first database, and further comprising:
establishing a communication link from the media device to at least one remote electronic device (e.g. functions are performed by remote processing devices that are linked through a communications network, Garcea: [0052]); and
communicating, via the established communication link, the initially received user defined keyword tag, the associated identifier of the media content event, and information that identifies the user of the media device to a remote keyword tag system residing in the at least one remote electronic device (e.g. functions are performed by remote processing devices that are linked through a communications network, Garcea: [0052], [0070]),
wherein the initially received user defined keyword tag, the associated identifier of the media content event and the information that identifies the user of the media device is stored in a second database that includes a plurality of keyword tags and associated identifiers of media content events defined by other users (e.g. receiving a viewer-initiated search request at the television-based client device to identify related media content assets associated with the value through a communication network, Garcea: [0005], [0052] and [0070]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of managing media playback as disclosed by Li to include instructions to prepopulated search results in EPG data as taught by Garcea to provide a list of the related media content assets without initiating a request to an EPG server (Garcea: [0017]).

Regarding claim 9, Garcea further teaches, wherein the user of the media device is a first user, wherein the first user specification is a user defined first keyword tag associated with a first identifier of a first media content event, the method further comprising:
receiving, from the at least one remote electronic device via the communication link, information that identifies a second user, a user defined second keyword tag defined by the second user, and an associated second identifier of a second media content event (e.g. receiving a viewer-initiated search request at the television-based client device to identify related media content assets associated with the value through a communication network, Garcea: [0005], [0052] and [0070]); and
storing the information that identifies the second user, the user defined second keyword tag defined by the second user, and the associated second identifier of the second media content event in the database (e.g. Recording media 116 along with the playback application 120 can be implemented as a DVR system to record and maintain the recorded media content assets 118 which may be any form of on-demand and/or broadcast media content, Garcea: [0021]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of managing media playback as disclosed by Li to include instructions to prepopulated search results in EPG data as taught by Garcea to provide a list of the related media content assets without initiating a request to an EPG server (Garcea: [0017]).

Regarding claim 10, Li and Nichols in combination further discloses, wherein the user defined first keyword tag and the user defined second keyword tag are the same (Li: [0029], [0030] and [0034]), and wherein the return message indicates the associated second identifier of the second media content event (e.g. In some embodiments, media listings may be searched to identify media content that matches one or more of the media content attributes within the first tag cloud, Nichols: [0003]–[0009]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of managing media playback as disclosed by Li in view of Garcia to include systems and methods for sharing user profile information using tag clouds as taught by Nichols to provide tools to publish or transmit user taste profiles to other users.

Regarding claim 11, Li and Nichols in combination further discloses, wherein the received second user specification includes the user defined first keyword tag and the user defined second keyword tag (Li: [0029], [0030] and [0034]), and wherein the return message indicates at least the associated first identifier of the first media content event and the associated second identifier of the second media content event (e.g. In some embodiments, media listings may be searched to identify media content that matches one or more of the media content attributes within the first tag cloud.  A media listing that corresponds to the identified media content may then be displayed in a display screen simultaneously with the first tag cloud.  In addition, the media listings may be searched to identify media content that matches one or more of the media content attributes within the second tag cloud, Nichols: [0003]–[0009]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of managing media playback as disclosed by Li in view of Garcia to include systems and methods for sharing user profile information using tag clouds as taught by Nichols to provide tools to publish or transmit user taste profiles to other users.

Regarding claim 12, Li discloses, A media device, comprising:
a media content stream interface configured to receive a media content stream, wherein the media content stream includes a plurality of media content events (e.g. an electronic user interface component configured to play a media program, Li: [0126]);
a memory medium (e.g. a memory storage component configured to store computer programming code, Li: [0126]) communicatively coupled to the media content stream interface and configured to store a database comprising:
a plurality of user defined keyword tags (e.g. the creation of a user-defined excerpt, e.g. “tag” the media program, stored in an electronic database of the media management and playback system, Li: [0030],[0037] and [0069]); and 
a plurality of identifiers each identifying a media content event, wherein each of the plurality of media content event identifiers are associated with at least one of the plurality of user defined keyword tags (e.g. in the embodiment shown, the user pressed the button 140A to begin defining his/her favorite excerpt at 1 hour and 20 minutes and 45 seconds into the movie.  User can name the excerpt [as a user defined keyword tag], Li: [0029] and [0034]);
 a user input interface configured to receive a user specification of at least one user defined keyword tag from a user of the media device (e.g. an electronic user interface component configured to play a media program, Li: [0126]); 
a processor system communicatively coupled to the memory medium, the user input interface and the media content stream interface (e.g. a computer processor component configured to execute the computer programming code, Li: [0126]); and 
a communication interface communicatively coupled to the processor system and a communication network (e.g. an electronic user interface component configured to play a media program, Li: [0126]); 
wherein the processor system is configured to: 
conduct a search of the user defined keyword tags of the database for instances where the input at least one user defined keyword tag matches with the stored user defined keyword tags in the database (e.g. the user may base his/her search on an excerpt that he/she has defined and ask the media management and playback system to search its database for other media programs or user-defined excerpts (or even the media program from which the user-defined excerpt is made) that are similar to the excerpt that he has defined, Li: [0054]); 
Li does not directly or explicitly disclose:
establish a communication link from the media device to at least one remote electronic device, and
communicate to a remote keyword tag system residing in the at least one remote electronic device, via the established communication link, the plurality of user defined keyword tags, the plurality of media content event identifiers associated with each one of the user defined keyword tags, and information that identifies the user of the media device.
Garcea teaches
establish a communication link from the media device to at least one remote electronic device (e.g. functions are performed by remote processing devices that are linked through a communications network, Garcea: [0052]); and
communicate to a remote keyword tag system residing in the at least one remote electronic device, via the established communication link, the plurality of user defined keyword tags, the plurality of media content event identifiers associated with each one of the user defined keyword tags, and information that identifies the user of the media device (e.g. functions are performed by remote processing devices that are linked through a communications network, Garcea: [0052], [0070]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of managing media playback as disclosed by Li, to include instructions to prepopulated search results in EPG data as taught by Garcea to provide a list of the related media content assets without initiating a request to an EPG server.
Li  in view of Garcea does not directly or explicitly disclose:
generating a return message, wherein the return message indicates the associated media content event identifiers associated with the stored user defined keyword tag that matches the input at least one user defined keyword tag.
Nichols teaches:
generating a return message, wherein the return message indicates the associated media content event identifiers associated with the stored user defined keyword tag that matches the input at least one user defined keyword tag (e.g. In some embodiments, media listings may be searched to identify media content that matches one or more of the media content attributes within the first tag cloud.  A media listing that corresponds to the identified media content may then be displayed in a display screen simultaneously with the first tag cloud.  In addition, the media listings may be searched to identify media content that matches one or more of the media content attributes within the second tag cloud, Nichols: [0003]–[0009]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of managing media playback as disclosed by Li in view of Garcia to include systems and methods for sharing user profile information using tag clouds as taught by Nichols to provide tools to publish or transmit user taste profiles to other users.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li, and further in view of Poniatowski et al., US 2013/0111527 (hereinafter “Poniatowski). 

Regarding claim 3, Li further discloses, after presenting the return message to the user, the method further comprising: 
receiving a third user specification (Li: Fig. 7, e.g. excerpt 3); 
Li does not directly or explicitly disclose:
searching information in an electronic program guide (EPG) to identify schedule information for a future broadcast of the media content event associated with the user defined keyword tag of the second user specification, wherein the EPG is searched in response to receiving the third user specification; and 
scheduling a recording of the media content event associated with the user defined keyword tag of the second user specification in response to identifying the scheduled broadcast of the media content event, wherein the scheduled recording of the media content event is based on the schedule information in the EPG.
Poniatowski teaches:
searching information in an electronic program guide (EPG) to identify schedule information for a future broadcast of the media content event associated with the user defined keyword tag of the second user specification, wherein the EPG is searched in response to receiving the third user specification (e.g. the service has the historical EPG data, the search requests would receive a positive hit as long as the content has been shown in the time frame of the service's EPG data, Poniatowski: [0065]); and 
scheduling a recording of the media content event associated with the user defined keyword tag of the second user specification in response to identifying the scheduled broadcast of the media content event, wherein the scheduled recording of the media content event is based on the schedule information in the EPG (e.g. the client device may schedule the recording of multimedia content, Poniatowski: [0046]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of managing media playback as disclosed by Li to include multimedia content search and recording scheduling system as taught by Poniatowski to provide a user an ability to schedule the automatic recording of the content in advance.

Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Poniatowski et al., US 2013/0111527 (hereinafter “Poniatowski), and further in view of Bajpai et al., US 2012/0159550 (hereinafter “Bajpai”). 

Regarding claim 4, Li discloses, after presenting the return message to the user, the method further comprising: 
receiving a third user specification (Li: Fig. 7, e.g. excerpt 3); 
Li does not directly or explicitly disclose:
searching information in an electronic program guide (EPG) to identify schedule information for a future broadcast of the media content event associated with the user defined keyword tag of the second user specification, wherein the EPG is searched in response to receiving the third user specification;
Poniatowski teaches:
searching information in an electronic program guide (EPG) to identify schedule information for a future broadcast of the media content event associated with the user defined keyword tag of the second user specification, wherein the EPG is searched in response to receiving the third user specification (e.g. the service has the historical EPG data, the search requests would receive a positive hit as long as the content has been shown in the time frame of the service's EPG data, Poniatowski: [0065]); 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of managing media playback as disclosed by Li to include multimedia content search and recording scheduling system as taught by Poniatowski to provide a user an ability to schedule the automatic recording of the content in advance.
Li in view of Poniatowski does not directly or explicitly disclose:
presenting a portion of the EPG to the user, wherein the presented portion of the EPG indicates the media content event associated with the user defined keyword tag of the second user specification.
Bajpai teaches:
presenting a portion of the EPG to the user, wherein the presented portion of the EPG indicates the media content event associated with the user defined keyword tag of the second user specification (Bajpai: [0007]-[0008], e.g. retrieving the electronic program guide data for the selected program and rendering the first presentation screen to thereby output the first information about the selected program to the display.  A receiver to provide television programs for presentation on a display. The receiver comprises a program interface, a storage device, a display interface, and control logic. The program interface is configured to receive broadcast signals from a content aggregator, wherein the broadcast signals comprise signals representing television programs and electronic program guide data, and wherein the electronic program guide data comprises, for each of at least some of the programs, a first presentation screen providing first information about the program and a second presentation screen providing second information about the program that is different from the first program).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of managing media playback as disclosed by Li in view of Poniatowski to include system and method providing dynamic content with an electronic program guide as taught by Bajpai to provide additional space for presenting information about one or more programs from within the electronic program guide itself.

Regarding claim 5, Li and Bajpai further disclose, after presenting the return message to the user, and wherein the return message indicates that the media content event associated with the user defined keyword tag of the second user specification is being currently received at the media device (e.g. the user interface 100F displays a list of available user-defined excerpts 190 [as second user specification] that are associated with this particular media program M [as first media content event], Li: [0040]), the method further comprising:
receiving a third user specification (e.g. the viewer may initially view a first screen (e.g., screen 142), Bajpai:[0045]); and 
presenting the media content event associated with the user defined keyword tag of the second user specification in response to receiving the third user specification (e.g. e.g. As the viewer identifies a current or future program listing in the EPG, the viewer may initially view a first screen (e.g., screen 142) rendered on display 102 that provides conventional EPG data (channel, broadcast time, brief summary, etc.). As the viewer lingers on the first screen 142 for an appropriate time (and/or manually selects additional information), first screen 142 may be replaced and a new screen 143 may be rendered on display 102 to provide additional information to the viewer. The dynamic information may be provided in any number of additional screen views that are logically arranged, sequenced and advanced for presentation in any manner, Bajpai:[0045]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of managing media playback as disclosed by Li in view of Poniatowski to include system and method providing dynamic content with an electronic program guide as taught by Bajpai to provide additional space for presenting information about one or more programs from within the electronic program guide itself.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Garcea, Nichols, and further in view of Poniatowski et al., US 2013/0111527 (hereinafter “Poniatowski”). 

Li in view of Garcea and Nichols does not directly or explicitly disclose claim 13.
Regarding claim 13, Poniatowski teaches:
a digital video recorder (DVR) memory medium communicatively coupled to the processor system, wherein the memory medium is configured to store selected ones of the plurality of media content events (e.g. The present invention relates to digital video recorders ("DVRs"), Poniatowski: [0003]),
wherein the return message indicates to the user that stored in the DVR is at least one of the stored media content events that has been identified as being associated with the input at least one user defined keyword tag (Poniatowski: [0003] and Li: Fig. 6), and
wherein the processor system retrieves the stored identified media content event for presentation in response to receiving, at the user input interface, a user selection that specifies presentation of the stored media content event (see Fig. 12 in Poniatowski).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of managing media playback as disclosed by Li in view of Garcea and Nichols to include multimedia content search and recording scheduling system as taught by Poniatowski to provide a user an ability to schedule the automatic recording of the content in advance.

Regarding claim 14, Poniatowski further teaches:
a communication interface communicatively coupled to the processor system and a communication network,
wherein the return message indicates to the user that stored at an Internet site is at least one of the media content events identified as being associated with the input at least one user defined keyword tag, and wherein the processor system retrieves from the Internet site the stored identified media content event for presentation in response to receiving at the user input interface a user selection that specifies presentation of the stored media content event ( Poniatowski: [0003] and Li: Fig. 6).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of managing media playback as disclosed by Li in view of Garcea and Nichols to include multimedia content search and recording scheduling system as taught by Poniatowski to provide a user an ability to schedule the automatic recording of the content in advance.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Garcea, Nichols, Poniatowski, and further in view of Bajpai et al., US 2012/0159550 (hereinafter “Bajpai”).

Li in view of Garcea, Nichols, Poniatowski does not directly or explicitly disclose claim 15.

Regarding claim 15, Bajpai teaches, wherein the memory medium is configured to store electronic program guide (EPG) information (e.g. An electronic program guide (EPG) presented by a set top box (STB) or other television receiver dynamically changes the electronic guide information provided for one or more programs during presentation, Bajpai: abstract,) that defines scheduled presentation dates and times for selected ones of the plurality of media content events that are to be received at the media content stream interface at a current time and at future times (e.g. receiving electronic program guide data for a plurality of programs at the television receiver, Bajpai: [0007]), wherein the processor system is further configured to:
search the EPG information for instances where the at least one of the media content events identified as being associated with the input at least one user defined keyword tag is scheduled for future presentation (e.g. retrieving the electronic program guide data for the selected program and rendering the first presentation screen to thereby output the first information about the selected program to the display, Bajpai: [0007]);
indicate in the return message that the at least one of the media content events identified associated with the input at least one user defined keyword tag is scheduled for future presentation; (e.g. Electronic program guide (EPG) information provided with a cable, direct broadcast satellite (DBS), terrestrial broadcast or other aggregated content television system is made more useful by linking the program description within the EPG to dynamically-changing content related to the program.  Multiple EPG presentation screens are provided for one or more program listings in the EPG, with each screen providing additional information about the program referenced in the listing,  Bajpai: [0014]-[0015]) and 
schedule a recording of the at least one of the media content events identified as being associated with the input at least one user defined keyword tag in response to receiving at the user input interface a user selection that specifies recording of the media content event, wherein the recording schedule is based on the EPG information (e.g. an electronic program guide (EPG) feature that allows the viewer to find and select current or future television broadcasts.  To provide just one example, a program guide entry relating to a future sporting event could have a combination of static and dynamic content that is presented to the viewer. Static information provided in a first screen 142 may include conventional EPG information such as the program start time, name of the program, short summary, network/channel and/or the like. Other screens 143-144 may provide additional content related to the program in any manner. This dynamic content could provide information from any number of categories, such as information about the team (e.g., team schedule, record, roster, history or trivia, etc.), information about the game (e.g., stadium history, weather forecast for the venue, legal betting information, etc.), information about the league (standings, schedules, trivia, etc.), information about the players (history, statistics, etc.) or any number of other features as appropriate, Bajpai: [0003] and [0043]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of managing media playback as disclosed by Li in view of Garcea, Nichols, Poniatowski, to include system and method providing dynamic content with an electronic program guide as taught by Bajpai to provide additional space for presenting information about one or more programs from within the electronic program guide itself (Bajpai [0005]).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li, and further in view of Garcea, US 2008/0022308 (hereinafter “Garcea”) .

Regarding claim 16, Li discloses, A remote keyword tag system comprising: 
a communication interface communicatively coupled to a communication network (e.g. an electronic user interface component configured to play a media program, Li: [0126]); 
a memory medium configured to store information in a remote keyword tag database (e.g. a memory storage component, Li: [0126]),  the remote keyword tag database information comprising: 
a plurality of user defined keyword tags (e.g. in the embodiment shown, the user pressed the button 140A to begin defining his/her favorite excerpt at 1 hour and 20 minutes and 45 seconds into the movie.  User can name the excerpts [as a user defined keyword tags], Li: [0029] and [0034]);
identity information for each user that defined each one of the user defined keyword tags (e.g. the media management and playback system may then record this information in association with the media program [as an identifier of a media content event] and link it to an account of the user [as identity info. for each user]. For example, the media management and playback system may record (e.g., as a database entry) that the user A has defined a beginning of a favorite excerpt for the movie "Example Movie M" at 1 hour 20 minutes and 45 seconds into the movie, Li: [0030]); and 
a plurality of identifiers each identifying a media content event, wherein each of the plurality of media content event identifiers are associated with at least one of the plurality of user defined keyword tags (e.g. in the embodiment shown, the user pressed the button 140A to begin defining his/her favorite excerpt at 1 hour and 20 minutes and 45 seconds into the movie.  User can name the excerpts [as a user defined keyword tags], Li: [0029] and [0034].  Record this information in association with the media program [as an identifier of a media content event] and link it to an account of the user [as identity info. for each user]. For example, the media management and playback system may record (e.g., as a database entry) that the user A has defined a beginning of a favorite excerpt for the movie "Example Movie M" at 1 hour 20 minutes and 45 seconds into the movie, Li: [0030]); and 
a processor system (e.g. a computer processor component configured to execute the computer programming code, Li: [0126]), wherein the processor system is configured to: 
Li does not directly or explicitly disclose:
establish a communication link to a media device; 
receive a request from the media device, wherein the request is for the information in the remote keyword tag database; and 
communicate the information in the remote keyword tag database to the requesting media device.
Garcea teaches:
establishing a communication link from the media device to at least one remote electronic device (e.g. functions are performed by remote processing devices that are linked through a communications network, Garcea: [0052]); 
receive a request from the media device, wherein the request is for the information in the remote keyword tag database (e.g. receiving a viewer-initiated search request at the television-based client device to identify related media content assets associated with the value through a communication network, Garcea: [0005], [0052] and [0070]); and 
communicate the information in the remote keyword tag database to the requesting media device (e.g. functions are performed by remote processing devices that are linked through a communications network, Garcea: [0052]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of managing media playback as disclosed by Li to include instructions to prepopulated search results in EPG data as taught by Garcea to provide a list of the related media content assets without initiating a request to an EPG server.

Regarding claim 17, Garcea further teaches, wherein the processor system is further configured to:
receive from the media device a user defined keyword tag that has been defined by the user of the media device, an identifier of a media content event associated with the user defined keyword tag, and information that identifies the user of the media device (e.g. receiving a viewer-initiated search request at the television-based client device to identify related media content assets associated with the value through a communication network, Garcea: [0005], [0052] and [0070]); and 
store the received user defined keyword tag, the associated identifier of the media content event and the information that identifies the user of the media device in the remote keyword tag database (e.g. Recording media 116 along with the playback application 120 can be implemented as a DVR system to record and maintain the recorded media content assets 118 which may be any form of on-demand and/or broadcast media content, Garcea: [0021]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of managing media playback as disclosed by Li to include instructions to prepopulated search results in EPG data as taught by Garcea to provide a list of the related media content assets without initiating a request to an EPG server.

Regarding claim 18, Li and Garcea in combination further discloses, wherein the processor system is further configured to:
receive from the media device a user defined keyword tag that has been defined by the user of the media device (e.g. receiving a viewer-initiated search request at the television-based client device to identify related media content assets associated with the value through a communication network, Garcea: [0005], [0052] and [0070]); 
conduct a search of the plurality of user defined keyword tags in the remote keyword tag database for instances where the received user defined keyword tag from the media device matches with any user defined keyword tags stored in the remote keyword tag database (e.g. the user may base his/her search on an excerpt that he/she has defined and ask the media management and playback system to search its database for other media programs or user-defined excerpts (or even the media program from which the user-defined excerpt is made) that are similar to the excerpt that he has defined, Li: [0054]); and 
communicate information to the media device that indicates the associated identifier of the media content event for each instance where the received user defined keyword tag from the media device matches with any user defined keyword tags stored in the remote keyword tag database (e.g. functions are performed by remote processing devices that are linked through a communications network, Garcea: [0052], [0070]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify method of managing media playback as disclosed by Li to include instructions to prepopulated search results in EPG data as taught by Garcea to provide a list of the related media content assets without initiating a request to an EPG server.




















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031. The examiner can normally be reached Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        




/CECILE H VO/Examiner, Art Unit 2153                                                                                                                                                                                         10/8/2022